Reasons for Allowance

Applicant’s arguments, see page 1 of the remarks, filed on July 08, 2022, with respect to objection to the claims have been fully considered and are persuasive.  The objection of claims 8-9 and 16-20 has been withdrawn. 
Applicant’s arguments, see page 2 of the remarks, filed on July 08, 2022, with respect to objection to the drawings have been fully considered and are persuasive.  The objection has been withdrawn. 
The drawings were received on July 08, 2022.  These drawings are acceptable by the examiner.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Cao (US 2007/0025435 A1) relates to a current-controlled CMOS (C3MOS) fully differential integrated wideband amplifier/equalizer in Figure 3 with adjustable gain and frequency response without additional power or loading by a wideband differential transistor pair that is fed using two separate transistor current sources and a switchable RC network communicatively coupled between the sources of the individual transistors of the wideband differential transistor pair to allow a broad range of amplification and equalization to be performed. Popescu et al. (US 7,190,742 B2) relates to receiver in Figure 2 comprising: an analog Fast Forward Equalizer (FFE), a Clock and Data Recovery, a Decision Feedback Equalizer (DFE), enhanced by additional circuits that permit control of the slicing level to compensate for pulse distortion, and control of the phase offset to set the optimal eye sampling time when a distorted signal is received. However, the prior art fails to show or teach that an analog front-end receiver or a  physical layer comprising: an active equalizer configured to receive a first input differential signal through a first input node and a second input differential signal through a second input node, the first input differential signal and the second input differential signal both having an input common mode voltage, the first input differential signal being based on a first differential signal of a terminal resistor, and the second input differential signal being based on the second differential signal of the terminal resistor; and an input common mode voltage generator configured to adjust the input common mode voltage to be equal to an output common mode voltage of the first output differential signal or maintain the input common mode voltage within a range based on a reference voltage related to a first output differential signal and the second output differential signal of the active equalizer, as recited in claims 1, 11, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632